Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on June 29th, 2021. Claims 1-14 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittrich (USPGPUB No. 2016/0053526 A1).
Referring to claim 1, Dittrich discloses a host system {“safe-unit 100”, see Figs. 1 and 2, [0014].}, comprising: 
a chassis {“enclosure 102”, see Fig. 1, [0014].}, having a side door {“the door 106”, see Fig. 2, [0018].}; 
an electronic lock {“keypad lock, dial”, see Figs. 1 and 2, [0016].}, arranged on the side door for locking the side door on the chassis {see Figs. 1 and 2, [0016].}; 
and a system circuit board {“controller board 112”, see Figs. 1 and 2, [0017].}, disposed within the chassis and coupled to the electronic lock {“other access devices also rendered touch sensitive”, see Figs. 1 and 2, [0016].}, the system circuit board having a plurality of universal serial bus ports {“USB port on the unit”, see Figs. 1 and 2, [0027].}, wherein when the system circuit board is not activated and receives a trigger voltage {“other utilized electronic access method”, see Figs. 1 and 2, [0031].}, the system circuit board detects an input sequence in which the universal serial bus ports are being inserted {“upon contact of human touch to faceplate… keypad”, see Fig. 2, [0031].}, and when the input sequence is equal to a predetermined sequence {“predetermined combinations of events”, see Fig. 2, [0032].}, the system circuit board outputs an unlock signal {“door opened by key”, see Fig. 2, [0031].} to the electronic lock so as to unlock the electronic lock {“door left open notification”, see Fig. 2, [0031].}.

As per claim 2, the rejection of claim 1 is incorporated and Dittrich discloses wherein the system circuit board comprises a control chip {“controller board 112”, see Fig. 2, [0017].}, coupled to the universal serial bus ports and the electronic lock for detecting the input sequence in which the universal serial bus ports are being inserted, and outputting the unlock signal to the electronic lock when the input sequence is equal to the predetermined {“control the lockable”, [0006].}.

As per claim 3, the rejection of claim 2 is incorporated and Dittrich discloses wherein when the system circuit board is turned off {“on/off switch located on door interior”, see Fig. , [0031].}, the control chip draws an external power supply voltage from a universal serial bus device inserted {“opened by key notification”, see Fig. 1, [0031].} in the universal serial bus ports to serve as an operating power {“output current conditions”, see Fig. 2, [0018].}.

As per claim 4, the rejection of claim 3 is incorporated and Dittrich discloses wherein the universal serial bus device comprises a portable power supply and a voltage adaptor having a universal serial bus plug {“AC powered with battery backup”, [0033].}.

As per claim 5, the rejection of claim 2 is incorporated and Dittrich discloses wherein when the system circuit board is on standby {“stay alive function”, [0066].}, the control chip draws a standby power supply voltage of the system circuit board to serve as an operating power {“AC powered with battery backup”, [0033].}.

As per claim 7, the rejection of claim 3 is incorporated and Dittrich wherein the system circuit board is a motherboard {“peg-board system”, [0038].}.

As per claim 8, the rejection of claim 7 is incorporated and Dittrich disclose wherein the system circuit board further comprises a chipset coupled to the control chip, wherein when the system circuit board is turned on {“on/off switch”, [0031].}, the chipset is configured to command the control chip to provide the unlock signal or a lock signal to the electronic lock {“control the lockable”, [0006].}.

As per claim 9, the rejection of claim 1 is incorporated and Dittrich discloses wherein if the control chip detects n times of insertion but the input sequence is not equal to the predetermined sequence {“fumble around in an attempt to access the safe”, [0008].}, then the control chip enters into an unlock disabled interval {“testing different codes/pins or access methods”, see Fig. 2, [0009].}, wherein n is m times of an insertion number of the predetermined sequence, and m is greater than 2 {“specified number of failed attempts (3 to 5)”, see Fig. 2, [0009].}.

Referring to claims 10-14 are method claims reciting claim functional language of system claims of claims 1-5, 7-9, respectively, thereby rejected under the same rationale as claims 1-5, 7-9 recited above.	

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 06/29/2020 have been considered but deemed moot in view of the following explanation: 
 Applicant alleges that the Dittrich reference does not appear to teach every limitation recited in claim 1, in particular “an input sequence in which the universal serial bus ports are being inserted” (Remarks page 8-9).
Per the Examiner’s rebuttal, the Examiner will further expand upon the claim interpretation to claim 1 further drawn parallels to the Dittrich reference. 
Note the language of claim 1 recites “input sequence” as seen by the Examiner not restricted to some connection or disconnect of a physical cable and thus can be read as a software combination of alphanumeric symbols. Dittrich’s “monitor trigger events (keypad attempts)” count toward input methods ([0044-0048]) as well as a physical means since the notifications “continue realtime notifications, an internal cellular/GSM units… via voice/SMS/data” over USB on the unit ([0027]).
For these reasons the current ground of rejection(s) is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184